Citation Nr: 1728442	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-33 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lower back disability, to include as secondary to service-connected residuals of hypoesthesia of the left lateral cutaneous nerve and/or residuals of a left fibula fracture.  

2.  Entitlement to a disability rating in excess of 10 percent for residuals of hypoesthesia of the left lateral cutaneous nerve.

3.  Entitlement to a compensable disability rating for residuals of a left fibula fracture.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  These claims were also the subject of a prior Board remand in March 2015.

The issues of entitlement to service connection for a lower back disability and to an increased rating for residuals of a left fibula fracture are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's residuals of hypoesthesia of the left lateral cutaneous nerve resulted in incomplete, moderate paralysis of the left lower extremity.  


CONCLUSION OF LAW

Throughout the entire rating period on appeal, the criteria for a disability rating in excess of 10 percent for the Veteran's residuals of hypoesthesia of the left lateral cutaneous nerve have not been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. §§ 4.71a, Diagnostic Codes 8523 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court has interpreted this to mean that VA must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Here, VA has satisfied its duty to notify the Veteran.  As the Veteran's initial claim was filed in April 1999, the provisions of VCAA were not in effect at that time, such that the Veteran was not sent a standard VCAA notice upon the filing of his claim.  However, since that time, the Veteran has been provided with multiple letters which have notified him of the information and evidence necessary to substantiate service connection and increased rating claims; the information and evidence that VA would seek to provide; and the information and evidence that he was expected to provide.  Subsequent Statements of the Case (SOC) and Supplemental Statements of the Case (SSOC) provided further notice regarding the issues of entitlement to service connection and increased ratings.  At no time has the Veteran alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues"). 

Further, VA has satisfied its duty to assist the Veteran.  The claims file includes the Veteran's service and VA treatment records, and the Veteran has not identified any additional evidence to be obtained.  Additionally, the Veteran has undergone multiple VA examinations in connection with this claim.  The accompanying reports reflect that the VA examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disability.  As such, the examination reports are adequate for purposes of rendering a decision in this appeal.  See 38 CF.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, the Veteran has not stated, nor is there evidence indicating otherwise, that there has been a material change in the severity of his service-connected disability since he was last examined in July 2015.  See 38 C.F.R. § 3.327(a) (2016).  

As noted above, this claim was previously remanded in March 2015.  At that time and in pertinent part, the RO was instructed to schedule the Veteran for a new VA examination to assess the current severity of the disability, after which the claim was to be readjudicated and an SSOC provided if the benefit sought remained denied.  
 
A claimant has the right to substantial compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998)(holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).  Here, the Veteran underwent VA examination in July 2015.  The claim was subsequently readjudicated, and an SSOC was issued in July 2016.  Accordingly, the Board finds that there has been substantial compliance with its March 2015 remand directives.  

As such, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations, and will thus review the merits of the Veteran's claim.

Legal Criteria and Analysis

The Veteran is currently seeking entitlement to a disability rating in excess of 10 percent for hypoesthesia of the left lateral cutaneous nerve.  This claim was received by VA on March 5, 1999.  Accordingly, the rating period on appeal extends from May 5, 1998, one year prior to the date of receipt of the claim, to the present.  See 38 C.F.R. § 3.400(o)(2) (2016).  

Generally, disability ratings are assigned under a schedule for rating disabilities and based on a comparison of the veteran's symptoms to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern in a claim for increased rating is the present level of disability. Although the overall history of the veteran's disability shall be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Here, the Veteran's disability has been rated according to Diagnostic Code 8523, under which a noncompensable rating is warranted for mild incomplete paralysis of the nerve. Further, a 10 percent rating is warranted for moderate incomplete paralysis, a 20 percent rating is warranted for severe incomplete paralysis, and a maximum 30 percent rating is warranted for complete paralysis with dorsal flexion of the foot lost. 38 C.F.R. § 4.71a, Diagnostic Code 8523 (2016).

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

As such, the Board will analyze the evidence of record against the criteria set forth above.  Before doing so, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, placing an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no obligation to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as it relates to the Veteran's claim.

VA treatment records spanning April 1999 to May 2006 note the Veteran's original injury history, but indicate no ongoing treatment or chronic symptomatology as related to the Veteran's disability, to include paralysis, weakness, tingling, or instability.  

The Veteran underwent VA neurological examination in August 1999.  At that time, the Veteran reported the following ongoing symptoms as related to his disability: numbness over the lateral aspect of the left lower leg; numbness over the top of the left foot; weakness; dorsiflexion of the left foot and weakness and extension of the toes; mild chronic pain over the left lower leg, classified as an "ache."  The Veteran further reported that in the fall of 1998, he ran across the street to avoid being hit by a car, and suffered the resulting injuries of a torn right Achilles tendon and a fractured right ankle.  Since that time, the right leg remained casted and continued to cause the Veteran ongoing pain.  Said injury additionally impaired the Veteran's ability to walk or stand for prolonged periods of time.  As a result of this and the Veteran's left lower extremity weakness and numbness, the Veteran had difficulty bending over.  At that time, the Veteran was able to perform as follows: repetitive lifting consisting of 10 pounds at a time; ability to stand for 30 minutes before requiring rest; unable to run; and off-balance.  

Upon examination, the examiner reported that the Veteran demonstrated normal tone and 5/5 strength diffusely, except for 4+/5 strength at the left hamstring, left foot dorsiflexors, left extensor hallucis longus, and the left toe extensor muscles.  Sensory examination revealed the Veteran to be intact to light touch, pin, proprioceptive, and vibratory sensation, except for decreased light touch and pin sensation over the lateral aspect of the left lower leg and over the dorsum of the left foot.  Coordination examination revealed normal finger-to-nose heel-to-shin and rapid alternating movement testing.  Reflexes were 2/4.  Romberg sign was present, although Babinski's signs were not.  There was no pronator drift.  The Veteran's gait was antalgic and mildly unsteady.  However, the Veteran was able to walk without assistance.  The examiner observed that the Veteran tended to walk with the left leg externally rotated, could walk on his toes, and had slight difficulty walking on his heels, particularly on the left side.  The Veteran could not perform tandem gait at that time.  The examiner concluded that the Veteran's symptoms had not changed in many years, and were thus unlikely to improve.  

VA treatment records spanning June 2006 to June 2016 report the Veteran's disability history, but indicate no ongoing symptoms including paralysis, weakness, tingling, or instability.  No history of recent falls was reported.  

The Veteran most recently underwent VA examination in July 2015.  Upon assessment, the examiner concluded that the Veteran continued to have the same numbness over the lateral aspect of the left calf since the original injury.  As a result, no new changes in disability level were observed.  Specifically, the following symptoms were reported in the left lower extremity: mild paresthesia and/or dysesthesia; moderate numbness; normal strength with regard to left knee extension, ankle plantar flexion, and ankle dorsiflexion; no muscle atrophy; deep tendon reflexes 2+/4+ (classified as normal); and decreased left lower leg, ankle, foot, and toes sensation with regard to light touch.  The Veteran did not demonstrate normal gait, and instead presented with minimal abnormal gait.  Upon standing, the Veteran appeared unbalanced, but then leveled out.  No obvious limp was noted upon ambulation.  Incomplete paralysis was noted in the left anterior tibial nerve, classified as moderate.  As such, the Veteran reported the occasional use of a cane or crutches to assist with ambulation.  

In a June 2016 VA addendum opinion, the examiner clarified that the severity of the Veteran's disability qualified as moderate.  By way of rationale, the examiner noted that he Veteran experienced loss of sharp and light touch over the lateral calf due to his disability, but that no motor loss was appreciated upon examination.  

In examining the frequency, duration, and severity of the Veteran's symptoms, the Board does not find that a disability rating in excess of 10 percent is warranted at any time during the rating period on appeal.  To that end, the Board notes that the Veteran's extensive VA treatment records are silent for reports of either complete or incomplete paralysis as due to the Veteran's residuals of hypoesthesia of the left lateral cutaneous nerve, to include such relevant symptoms of weakness, tingling, or instability.  Said records are additionally silent for any treatment that may be indicative of paralysis, such as the use of assistive ambulatory devices.  As such, the Veteran's VA treatment records provide no basis upon which to grant the Veteran's claim.

Instead, the Board has relied upon the Veteran's VA examinations and addendum opinions in assessing the severity of the Veteran's disability.  Said opinions, obtained in August 1999, July 2015, and June 2016, indicate no notable change in the Veteran's disability picture throughout the rating period on appeal.  As a result, the July 2015 examiner reported no new changes in the Veteran's disability picture, and the June 2016 addendum explicitly classified the Veteran's paralysis as moderate.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  There is no additional evidence of record to contradict these findings, including evidence of more severe paralysis, at any time during the rating period on appeal.

In making this determination, the Board acknowledges the Veteran's August 1999 reports of ongoing numbness and a recent decrease in stability and strength.  However, the Board does not find that these symptoms are causally related to the Veteran's service-connected disability, or that they were long-term in nature.  Instead, the Veteran reported a torn right Achilles tendon and a fractured right ankle as a result of a recent injury at that time.  These injuries incited an altered gait, which, in turn, exacerbated the Veteran's service-connected disability.  However, there is no evidence that the Veteran's altered gait was extended in nature, or contributed to any additional paralysis as due to the Veteran's residuals of hypoesthesia of the left lateral cutaneous nerve.

Accordingly, the Board finds that the Veteran's disability picture is most properly embodied in the rating criteria reflecting moderate paralysis, such that a 10 percent disability rating is proper at this time.  As such, the Veteran's claim must be denied.  


ORDER

Throughout the entire rating period on appeal, entitlement to a disability rating in excess of 10 percent for residuals of hypoesthesia of the left lateral cutaneous nerve is denied.    


REMAND

The Board now turns to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims.  

As noted above, the Veteran's service connection claim was previously remanded by the Board in March 2015.  At that time and in pertinent part, the RO was instructed to schedule the Veteran for a new VA back examination.  During this examination, the VA examiner was explicitly instructed to offer an opinion as to whether the claimed lower back disability was aggravated by the Veteran's service-connected residuals of hypoesthesia of the left lateral cutaneous nerve and/or residuals of a left fibula fracture.  

Review of the claims file indicates that the Veteran underwent VA examination in July 2015, and that an addendum opinion was obtained in June 2016.  However, the Board finds the accompanying nexus opinions to be incomplete, and thus inadequate for the purpose of adjudicating the Veteran's claim.  Specifically, neither the July 2015 nor June 2016 opinions address any possible causal nexus between the Veteran's claimed lower back disabilities and his service-connected disabilities, to include the matter of aggravation.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that a medical opinion is considered probative if it is definitive and supported by detailed rationale).  Accordingly, the Board finds that a remand is now warranted such that a complete etiological opinion may be obtained.  

The Board similarly finds that a remand is warranted with regard to the Veteran's claim for entitlement to a compensable disability rating for residuals of a left fibula fracture.  Id.  Here, the Veteran most recently underwent VA examination in July 2015.  However, the United States Court of Appeals for Veterans Claims (Court) recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court's holding in Correia establishes additional requirements that must be met prior to finding that a VA musculoskeletal examination is adequate.  Here, the July 2015 examination report does not fully satisfy the requirements of Correia and 38 C.F.R. § 4.59, such that a new examination is necessary with regard to this claim.  

On remand, the RO should also associate ongoing pertinent VA treatment records with the record before the Board.  38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records for the Veteran dated from June 2016 to the present.  All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2.  Thereafter, schedule the Veteran for a VA examination to assess the etiology of his claimed lower back disability.  After assessing the current nature of any existing lower back disability, the examiner should offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the disability existed prior to service.  The examiner must provide a complete rationale for any opinion offered.

If the examiner finds that the Veteran's lower back disability clearly and unmistakably existed prior to service, then the examiner must offer an opinion as to whether it is clear and unmistakable (obvious and manifest) that the pre-existing psychiatric disability was not aggravated by the Veteran's military service or by his service-connected residuals of hypoesthesia of the left lateral cutaneous nerve and/or residuals of a left fibula fracture.  In other words, is it clear and unmistakable that any worsening of the lower back disability was due to the natural progression of the disability?

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

If the examiner finds that a lower back disability did not clearly and unmistakably exist prior to service, then the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's lower back disability began in service, was caused by service, or is otherwise related to service.  The examiner must also address whether it at least as likely as not (50 percent probability or more) that the Veteran's lower back disability was caused or aggravated by his service-connected residuals of hypoesthesia of the left lateral cutaneous nerve and/or residuals of a left fibula fracture.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The claims file must be made available to and reviewed by the examiner, and the examiner should clearly indicate that such file review has been undertaken.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.

The examiner should elicit a complete history from the Veteran.  It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a clinical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A complete rationale should be provided for any opinion or conclusion expressed.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Schedule the Veteran for a new VA examination to assess the current severity of his service-connected residuals of a left fibula fracture.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving residuals of a left fibula fracture should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

In order to comply with the Court's recent precedential decision in Correia v. McDonald, the examiner must test and record the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's residuals of a left fibula fracture could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  Readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide an appropriate period for response.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


